t c memo united_states tax_court thomas glen presley petitioner v commissioner of internal revenue respondent docket no filed date thomas glen presley pro_se michael d zima for respondent memorandum findings_of_fact and opinion dean special_trial_judge this case was assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure and an accuracy- related penalty under sec_6662 in the amount of dollar_figure the issues for decision are whether petitioner is entitled to deductions for dependency_exemptions whether petitioner is entitled to head_of_household filing_status whether petitioner is entitled to an earned_income_credit and whether petitioner is liable for the accuracy-related_penalty under sec_6662 some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference petitioner resided in tampa florida at the time he filed his petition findings_of_fact during petitioner resided in tampa florida petitioner lived apart from his wife dorothy presley at all times in on his federal_income_tax return petitioner used head_of_household filing_status and claimed three dependency_exemptions one each for himself his son thomas howard presley and his daughter leah marie presley he also claimed an earned_income_credit in the amount of dollar_figure opinion respondent's determinations are presumed correct and petitioner bears the burden of proving otherwise rule a 290_us_111 moreover deductions are a matter of legislative grace and petitioner bears the burden of proving that he is entitled to any deduction claimed rule a 292_us_435 welch v helvering supra pincite dependency_exemptions respondent determined that petitioner is not entitled to claim any dependency_exemptions other than for himself sec_151 allows a taxpayer to claim an exemption for each dependent as defined by sec_152 whose gross_income is less than the exemption_amount or who is a child of the taxpayer and meets certain age requirements sec_152 provides that the term dependent includes a taxpayer's child over half of whose support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer or is treated under subsection c or e as received from the taxpayer in the case of a child whose parents live apart at all times during the last months of the calendar_year generally the custodial_parent ie the parent having custody of the child for the greater portion of the calendar_year is treated as providing over one-half of the support of the child sec_152 an exception to this general_rule exists however where the custodial_parent signs a written declaration that such custodial_parent will not claim such child as a dependent and the noncustodial_parent attaches such written declaration to the noncustodial parent's return for the taxable_year sec_152 although petitioner provided inconsistent testimony as to where the children resided during he did admit that they were with him on and off and that they attended elementary_school for the entire year in zephyr hills the town where his wife was living petitioner estimated that zephyr hills is approximately miles away from tampa based on the record petitioner has not proven that he had custody of the children for the greater portion of the calendar_year consequently petitioner's wife as the custodial_parent is deemed to have provided more than half the support of the children pursuant to the general_rule of sec_152 petitioner has further not established that an exception to the general_rule of sec_152 whereby the custodial_parent is treated as providing over one-half of the support of the child is applicable at trial petitioner submitted a form_8332 release of claim to exemption for child of divorced or separated parents wherein dorothy presley ostensibly released her claim to exemptions for the children for the tax_year however this form is dated date and it was not attached to petitioner's form 1040a which is dated date consequently petitioner has not established that the exception provided for in sec_152 is applicable to this case sec_152 see also sec_1_152-4t q a-3 temporary income_tax regs fed reg date petitioner has not shown that he was the custodial_parent of his children under sec_152 or that he timely filed a form_8332 it follows therefore that petitioner is not entitled to claim dependency_exemption deductions for his children for the year because they are not his dependents as that term is defined in sec_152 head_of_household filing_status respondent determined that petitioner is not entitled to head_of_household filing_status because he did not satisfy the requirements necessary for a married taxpayer to claim such status one of the requirements to qualify for head_of_household filing_status is that an individual must not be married at the close of the taxable_year sec_2 however a married taxpayer can meet the not married requirement if he is treated as not married under sec_7703 sec_2 sec_7703 provides that a married taxpayer living apart from his spouse with a dependent_child will not be considered as married if he files a separate tax_return he pays more than half the cost of maintaining his household for the tax_year his spouse is not a member_of_the_household during the last six months of the tax_year and the household is for more than one-half of the taxable_year the principal_place_of_abode of the taxpayer's child for whom the taxpayer can claim a dependency_exemption as discussed above petitioner has failed to establish that his household was for more than one-half of the taxable_year the principal_place_of_abode of either of his children and that he is entitled to claim a dependency_exemption for either of the children accordingly we hold that petitioner is not entitled to head_of_household filing_status for earned_income_credit respondent determined that petitioner is not entitled to an earned_income_credit because he did not file a joint_return with his wife sec_32 provides for an earned_income_credit for certain eligible individuals sec_32 provides however that a married individual within the meaning of sec_7703 is only eligible for the earned_income_credit if a joint_return is filed for the taxable_year petitioner a married individual within the meaning of sec_7703 did not file a joint_return for it follows therefore that petitioner is not entitled to an earned_income_credit for sec_32 2additionally petitioner has failed to establish that he is an eligible_individual for purposes of the earned_income_credit sec_32 defines an eligible_individual as any individual who has a qualifying_child for the taxable_year sec_32 defines a qualifying_child as an individual continued accuracy-related_penalty finally respondent determined that petitioner is liable for the accuracy-related_penalty under sec_6662 the accuracy-related_penalty is equal to percent of any portion of underpayment attributable to a taxpayer's negligence or disregard of rules or regulations sec_6662 and b the term negligence includes any failure to do what a reasonable and ordinarily prudent person would do under the same circumstances 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6662 the penalty does not apply to any portion of an underpayment for which there was reasonable_cause and with respect to which the taxpayer acted in good_faith sec_6664 respondent's determination imposing the accuracy- related penalty is presumed correct and taxpayers bear the burden of proving that they are not liable for the accuracy- related penalty imposed by sec_6662 rule a 92_tc_501 petitioner offered no evidence to meet his burden_of_proof with respect to the accuracy-related_penalty and accordingly we sustain respondent on this issue continued who among other things has the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year as discussed above petitioner has failed to establish that either of his children had the same principal_place_of_abode as he did for more than one-half of the taxable_year to reflect the foregoing decision will be entered for respondent
